[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
(Motion for Summary Judgment #108)
The plaintiff filed a Motion for Summary Judgment pursuant toConnecticut General Statutes § 17-44 through § 17-49. The purpose of summary judgment is to expeditiously dispose of, without trial, cases where no genuine factual issues exist. Mac's CarCity, Inc. v. American National Bank, 205 Conn. 255, 261 (1987). The court is not to decide issues of material fact, but rather, to determine whether any such issues exist. Nolan v. Borkowski,206 Conn. 495, 500 (1988). "[S]ummary judgment . . . is especially ill-adapted to negligence cases where . . . the ultimate issue in contention involves a mixed question of fact and law, and requires the trier of fact to determine whether the standard of care was met in specific situation." Pine PointCorporation v. Westport Bank and Trust Co., 164 Conn. 54, 55-56
(1922).
The documentary evidence and affidavits provided by parties in this matter indicates that there remain genuine issues of material fact. Summary deposition is ill-suited to the case, due to mixed questions of law and fact in a negligence action such as this.
Accordingly, the motion for summary judgment is denied.
THE COURT
by ARNOLD, J.